[NOT FOR PUBLICATION NOT TO BE CITED AS PRECEDENT]
            United States Court of Appeals
                For the First Circuit

No. 99-1495

                     VICTOR GARCIA,

                 Plaintiff, Appellant,

                           v.

            COMMISSIONER OF SOCIAL SECURITY,

                  Defendant, Appellee.

      APPEAL FROM THE UNITED STATES DISTRICT COURT

            FOR THE DISTRICT OF PUERTO RICO

     [Hon. Jose Antonio Fuste, U.S. District Judge]

                         Before

               Selya, Boudin and Lynch,
                   Circuit Judges.

Melba N. Rivera Camacho & Assoc. and Melba N. Rivera-Camacho
on brief for appellant.
Guillermo Gil, United States Attorney, Lilliam Mendoza-Torro,
Assistant U.S. Attorney, and Wayne G. Lewis, Assistant Regional
Counsel, Social Security Administration, on brief for appellee.

December 29, 1999

Per Curiam.  After carefully reviewing the briefs and the
administrative record, we affirm the decision of the Commissioner
of Social Security that claimant Victor Garcia was not entitled to
Social Security disability benefits.  We do so essentially for the
reasons stated in the district court's Opinion and Order, dated
January 29, 1999.  The only comment we add is that this is a case
in which there are conflicting medical reports in the record and
we cannot say that the Commissioner's decision not to credit the
reports of claimant's treating physicians was unreasonable.  See
Rodriguez Pagan v. Secretary of Health and Human Services, 819 F.2d
1, 3 (1st Cir. 1987) (per curiam).  As almost always is the case,
such conflicts are for the Commissioner, not the courts.  Rodriguez
v. Secretary of Health and Human Services, 647 F.2d 218, 222 (1st
Cir. 1981).
Affirmed.